release number release date date uil code internal_revenue_service national_office technical_advice_memorandum e o exams programs and review internal_revenue_service attn eo mandatory review mc dal commerce street dailas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference egend e f d n i s f o j d d w w u o b o i ssue should the first-tier excise_taxes under ilr c sec_4942 on trust's failure to distribute income for the years at issue be abated in accordance with facts the settior created trust on date1 according to the second amendment and restatement of trust agreement restatement after settlor's death the residue of the trust estate is to be held in trust and the income distributed for a term of years to named charities at the end of the term the balance of the trust estate is to be distributed to the then beneficiaries free of trust in the proportions in which such beneficiaries are receiving income the restatement further provides for pro_rata distribution to remaining eligible charitable beneficiaries if any one or more charitable beneficiaries cannot take the settior maintained the revocable_trust for years until his death the settlor died testate on date2 at that time under its terms trust became a nonexempt_charitable_trust pursuant to sec_4947 the trustee was a first cousin of settlor with whom he lived in retirement trustee was elderly and not familiar with tax matters sought the advice of a local_tax preparer who advertised that he was an enrolled_agent authorized to practice before the internal_revenue_service rather than recognizing that trust was a nonexempt_charitable_trust subject_to the private_foundation provisions under sec_4942 the tax preparer advised the trustee that trust was a complex taxable trust and should file form sec_1041 u s income_tax retum for estates and trusts the trustee filed form_706 estate_tax_return and form sec_1041 for certain specified years during many of these years trust made donations to the charitable beneficiaries of the trust but treated them as charitable deductions of a taxable trust rather than as qualifying distributions of a private_foundation the amounts donated did not equal what would have been required distributable amounts of the private_foundation during all of these years on date3 the irs conducted a correspondence examination of the trust's form_1041 income_tax return the irs requested documentation to verify the charitable deductions claimed on the return as well as the trust instrument and any amendments on date4 the irs issued a no_change_letter stating we have determined that no change to your tax_return is necessary subsequently the charitable beneficiaries brought civil actions against trust and the trustee for an accounting a surcharge and removal of trustee at that time trust engaged a new accountant to provide an accounting as requested in the civil suit this new accountant informed the trustee that under the terms of its trust document trust was a nonexempt_charitable_trust described in sec_4947 under this provision trust is treated as a private_foundation after the death of the settlor this requires the trust to file form_990-pf return of private_foundation pay excise_tax on its net_investment_income pursuant to sec_4940 and make required annual distributions to charity pursuant to sec_4942 trust also engaged new tax counsel to handie the court action tax counsel agreed with the new accountant that trust was a nonexempt_charitable_trust however because trust's federal tax status still needed to be resolved the new accountant prepared and the trustee filed form_1041 to correct its failure_to_file the proper information_return and failure_to_pay_tax on net_investment_income under sec_4940 trust filed forms 990-pf for the specified years at issue on each of the forms 990-pf trust computed the tax on net_investment_income penalty for underpayment of estimated_tax tax due distributable_amount and qualifying_distribution trust paid the excise_tax on net_investment_income and penalty for underpayment of estimated_tax plus interest for each of these tax years where applicable trust made qualifying distributions of all remaining undistributed_income from those years this distribution was reported on the form_990-pf trust also filed forms for the years at issue caiculating the total undistributed_income at the end of each of these tax years that is subject_to tax under sec_4942 pursuant to sec_4962 trust requests that the first-tier sec_4942 excise_tax reflected on the forms be abated because the under distribution was due to reasonable_cause and not willful neglect no notice_of_deficiency with respect to the first-tier tax has been issued law r c sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period il r c sec_4942 defines undistributed income’ as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 defines the distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 lr c sec_4942 defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the excess of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 provides that a qualifying_distribution is any amount_paid for tax exempt purposes as defined in sec_170 il r c sec_4942 provides that the term taxable_period means with respect to the undistributed_income for any taxable_year the period beginning with the first day of the taxable_year and ending on the date of mailing of a notice_of_deficiency sec_4942 provides that the term allowable_distribution_period means with respect to any private_foundation the period beginning with the first day of the first taxable_year following the taxable_year in which the incorrect valuation described in a of this section occurred and ending days after the date of mailing of a notice_of_deficiency extended by a any period in which a deficiency cannot be assessed under sec_6213 and b any other period which the secretary determines is reasonable and necessary to permit a distribution of undistributed_income under this section sec_4962 provides that if it is established to the satisfaction of the secretary that a taxable_event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment il r c sec_4947 provides that a nonexempt_charitable_trust which is a_trust that is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 shail be treated as an organization described in sec_501 il r c sec_4962 provides that the term qualified_first_tier_tax means any first_tier_tax imposed by subchapter_a c d or g of chapter with the exception of the initial tax on self-dealing imposed by sec_4941 sec_4963 provides definitions for excise_tax taxable_event correction and correction_period with regard to chapter taxes in the case of sec_4942 taxable_event means any act or failure to act giving rise to liability under sec_4942 the taxable_event occurs on the first day of the taxable_year for which there was a failure to distribute income correct means reducing the amount of the undistributed_income to zero and correction_period means with respect to any taxable_event the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency with respect to the second_tier_tax imposed on such taxable_event subject_to certain extensions sec_1_507-1 provides that no motive to avoid the restrictions of the law or the incurrence of any_tax is necessary to make an act or failure to act willful however a foundation's act or failure to act is not willful if the foundation or a foundation_manager if applicable does not know that it is an act of self-dealing a taxable_expenditure or other act or failure to act to which chapter applies rules similar to the regulations under chapter see for example sec_53_4945-1 of this chapter shall apply in determining whether a foundation or a foundation_manager knows that an act or failure to act is an act of self-dealing a taxable_expenditure or other such act or failure to act sec_1_508-1 a d provides that a nonexempt_charitable_trust described in sec_4947 is excepted from the sec_508 notice requirement for purposes of sec_507 sec_508 sec_508 sec_508 sec_508 sec_509 and chapter sec_53_4942_a_-3 provides that an organization's qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting and the amount of a qualifying_distribution of property is the fair_market_value of the property on the date the qualifying_distribution is made sec_53_4942_a_-3 defines the term qualifying_distribution as a b d any amount_paid by a private_foundation to accomplish one or more purposes described in sec_170 or sec_170 that is to say amounts paid to accomplish charitable religious educational etc purposes or amounts contributed to a governmental_unit for exclusively public purposes any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 or sec_170 any amount set_aside which meets the criteria for set asides included in amounts paid for one or more purposes described in sec_170 or sec_170 are amounts paid for program-related investments as defined in sec_4944 also distributions or expenditures that are creditable against a private foundation's obligation to distribute its distributable_amount are referred to as qualifying distributions’ sec_53_4947-1 explains that the basic purpose of sec_4947 is to prevent charitable trusts from being used to avoid the requirements and restrictions applicable to private_foundations sec_53_4947-1 provides in part a a charitable trust’ is treated as a private_foundation and is subject_to the excise_tax on its investment_income under b rather than the tax imposed by sec_4940 sec_53_4963-1 provides that the correction_period with respect to any taxable_event shall begin with the date on which the taxable_event occurs and shall end days after the date of mailing of a notice_of_deficiency under sec_6212 with respect to the second_tier_tax imposed with respect to the taxable_event subparagraph provides that the correction_period may be extended by any period which the commissioner determines is reasonable and necessary to bring about correction of the taxable_event in 469_us_241 the supreme court described ‘willful neglect’ as meaning a conscious intentional failure or reckless indifference to show reasonable_cause the taxpayer must demonstrate that he exercised ‘ordinary business care and prudence boyle us pincite quoting sec_301_6651-1 side tennis 178_f2d_769 2d cir provides that when a corporate taxpayer selects a competent tax expert supplies him with all necessary information and requests him to prepare proper tax returns the taxpayer has done all that ordinary business care and prudence can reasonably demand the taxpayer had not awaited passively for such tax_advice but affirmatively requested the preparation by his consultant of proper returns to require the taxpayer to inquire specifically about the personal_holding_company act nullifies the very purpose of consulting an expert the court continues we doubt if anyone would suggest that a client who stated the facts of his case to his lawyer must in order to show ordinary business care and prudence inquire specifically about the applicability of various legal principles which may be relevant to the facts stated the courts have recognized that reliance on the advice of counsel or of expert accountants sought and received in good_faith is ‘reasonable cause’ for failing to file a tax_return the court held in favor of the taxpayer in west burden of establishing reasonable_cause is on the taxpayer and that the taxpayer had not shown a timely effort to get advice or to secure a ruling and has rested its case on the finding of the taxpayer's board that the officers and directors believed that it was exempt but this without more was not sufficient the board had stated we do not know the steps taken by petitioner to ascertain its status as a taxpayer and without knowledge of the basis for the belief of its officers and directors that it was exempt from tax we are in no position to test the reasonableness of the conclusion the court therefore held in favor of the commissioner in 137_f2d_731 4th cir the taxpayer claimed as an excuse for failing to file a return that its attorneys’ belief that it was a personal_holding_company and therefore not subject_to the statute in question the court held that a mere statement that taxpayer's counsel entertained a subjective belief whether well-founded or not that taxpayer was not subject_to the tax statute in question was not sufficient to show reasonable_cause relieving the taxpayer of a penalty for failing to file a timely return therefore the court held in favor of the commissioner v commissioner 111_f2d_6 2d cir the court states that the club in rembusch v commissioner 38_tcm_310 the court held that the taxpayer has the burden of showing that a failure_to_file timely returns was due to reasonable_cause and not willful neglect a mere showing that the delinquency in filing the returns was not due to willful neglect is not sufficient and that there must also be reasonable_cause in hale v commissioner 44_tcm_1116 the tax_court states that the taxpayer bears the burden of showing reasonable_cause to avoid penaities for failing to file a timely return under sec_6651 a commissioner 18_tcm_288 the tax in western supply and furna court opines that reliance upon the advice of counsel or of expert accountants sought and received in good_faith is reasonable_cause for failure_to_file a tax_return however the court was not persuaded that a bookkeeper had any special knowledge or training in tax law or that he was otherwise competent in tax matters in fact he testified that he did not know that corporate returns had to be signed by two officers nor is it established in the record that the taxpayer relied upon the advice of the bookkeeper the court held that the taxpayer's failure_to_file proper corporate returns was due to willful neglect and not to reasonable_cause h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess provide that where the foundation or foundation_manager can establish that there was reasonable_cause for such a violation and that there was no willful neglect of the rules the internal_revenue_service is to have discretionary authority to relieve the foundation or manager from the first-tier penalty tax provided that the violation is corrected in the manner required in order to avoid liability for second-tier taxes a violation which was merely due to ignorance of the law cannot qualify for such abatement delegation_order formerly do-237 rev delegates authority to abate substantial first- tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the area office involved see irm dollar_figure analysis sec_4962 provides discretionary authority to the irs not to assess or to abate or refund any qualified first-tier tax if the foundation establishes to the satisfaction of the irs that the violation was due to reasonable_cause was not due to willful neglect and has been corrected within the appropriate correction_period analysis for abatement requires determining whether trust meets the threshold prerequisites of sec_4962 for the years at issue to consider abatement of first tier taxes under sec_4942 for failure to distribute income in each of those years the questions and analysis for each question is set forth below did trust correct the taxable events for each of the years at issue within the correction_period under sec_4962 the taxable_event must be corrected within the correction_period for sec_4942 the taxable_event occurs on the first day of the taxable_year for which there was a failure to distribute income llr c sec_4963 to correct the taxable_event the private_foundation must reduce the amount of undistributed_income to zero sec_4963 correction_period means with respect to any taxable_event the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency with respect to the second-tier tax imposed on such taxable_event subject_to certain extensions sec_4963 trust became aware that it was an sec_4947 nonexempt_charitable_trust treated as a private_foundation subsequently and immediately after the discovery trust filed forms 990-pf for the years at issue and remitted the sec_4940 excise_tax on net_investment_income and penaity for underpayment of estimated_tax for each of these years trust also computed the distributable_amount for each year undistributed_income for each year and from prior years and qualifying distributions for each year trust filed forms reporting the applicable taxes for the years at issue as indicated above no statutory_notice_of_deficiency has been issued based on the information provided trust corrected the taxable events within the correction_period for the specified years at issue by making qualifying distributions to reduce to zero the amount of undistributed_income for those years was the taxable_event due to reasonable_cause and not to willful neglect wiliful neglect sec_4962 does not define willful neglect sec_6653 or for returns due after date sec_6662 defines negligence for purposes of the negligence_penalty as including any failure to make a reasonable attempt to comply with the provisions in the generally accepted legal sense negligence is the failure to do something that a reasonable person guided by those considerations that ordinarily regulate the conduct of human affairs would do or doing something that a prudent and reasonable person would not do willful is defined in several places for example in sec_53_4945-1 as voluntary conscious and intentional and in sec_1_507-1 which provides that no motive to avoid the foundation restrictions is necessary to make an act or failure to act willful but that an act or failure to act is not willful if the foundation does not know that it is an act to which the foundation rules apply in 469_us_241 the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference thus the term willful neglect implies a voluntary conscious and intentional failure to exercise the care that a reasonable person would observe under the circumstances to see that the standards were observed despite knowledge of the standards or rules in question a finding that a violation was caused by willful neglect will preclude abatement of the first-tier tax but a mere finding of no willful neglect does not in itself justify abatement ignorance of the law is a clear example of the operation of this principle the fact that a foundation's managers or directors did not know that an act or failure to act was a violation demonstrates that it was not due to willful neglect but it does not meet the reasonable_cause requirement in rembusch v commissioner 38_tcm_310 the tax_court opined that a mere showing that the delinquency in filing tax returns was not due to willful neglect is not sufficient and there must also be reasonable_cause we have no evidence that the taxable events occurred due to a voluntary conscious and intentional failure on the part of trust and trustee to exercise the care that a reasonable person would observe trustee engaged an accountant who held himself out as qualified in tax matters as an enrolled_agent because she was unfamiliar with the tax law issues related to her responsibilities as trustee we find no willful neglect that would preclude abatement of the first- tier tax reasonable_cause neither sec_4942 or sec_4962 define reasonable_cause however regulations under other chapter internal_revenue_code sections indicate that the standard should be ordinary business care and prudence see eg sec_53 -1 b b iii a v b and d under sec_301_6651-1 and other provisions that impose a reasonable_cause standard determining whether reasonable_cause was shown requires consideration of all the facts and circumstances the supreme court also used this ordinary business care and prudence’ definition of reasonable_cause in determining whether a taxpayer was entitled to relief from failure_to_file penalties 469_us_241 however the burden of establishing reasonable_cause is on the taxpayer see west side tennis 2d cir hale v commissioner 44_tcm_1116 generally reliance in good_faith on the advice of counsel may establish reasonable_cause and show an absence of willful neglect pursuant to 469_us_241 a v commissioner 111_f2d_6 club taxpayer must demonstrate that it relied on advice it sought from its own counsel where the taxpayer has obtained advice from a competent tax professional on the specific tax matter and the taxpayer has provided the advisor with all the necessary and relevant information to make a determination the taxpayer has done all that ordinary business care and prudence can reasonably demand 178_f2d_769 2d cir in addition the advice must be obtained in a timely manner see 111_f2d_6 2d cir western supply commissioner that taxpayer's counsel entertained a subjective belief that taxpayer was not subject_to the tax statute in question is not sufficient to show reasonable_cause 137_f2d_731 4th cir v commissioner 19_tcm_743 however a mere statement and furna ely trustee was not a sophisticated investor she retained accounting and legal professionals to handie the estate and trust matters after the settlor passed away the original accountant was an enrolled_agent able to practice before the internal_revenue_service who held himself out as a tax expert the accountant prepared the form_706 estate_tax_return and the form sec_1041 income_tax returns for the trust as a complex_trust after the death of the settlor the trustee relied on the accountant to prepare the proper tax forms for her to sign and file she also followed the instructions of the trust document itself and its restatement to distribute income to the stated beneficiaries in the percentages stated the accountant characterized these distributions as donations and listed them as charitable deductions on the form sec_1041 the language of the trust and restatement did not expressly indicate it was an sec_4947 non- exempt charitable_trust to be treated as a private_foundation in fact when the irs conducted a correspondence_audit and reviewed trust's governing document it did not recognize trust as a sec_4947 non-exempt charitable_trust that should be following the requirements of chapter and filing form_990-pf based on the facts provided the trustee relied in good_faith on the advice of the accountant further the trustee relied in good_faith on the findings of the audit when it was issued a no_change_letter the trustee had no reason to question the advice of the accountant until she consulted a new accountant and tax counsel therefore we find the taxable_event s were due to reasonable_cause based on the foregoing facts we find that trust has met the requirements of sec_4962 that its violation of sec_4942 for years at issue was due to reasonable_cause was not due to willful neglect and has been corrected within the correction_period the request to abate the tax is granted by the acting director exempt_organizations a copy of this memorandum is to be given to taxpayer sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent end-
